ON APPLICATIONS FOR REHEARING
hThe application for rehearing of the plaintiffs/respondents, Tenesha Smith, et at, is denied.
The application for rehearing of the defendants/relators, Transport Services Co. of Illinois, Dan Davis, and Protective Insurance Company, is granted in the following respect only (to correct an omission):1 We amend the final paragraph of our decision to read as follows:
Thus, we reverse the judgment of the trial court, grant the peremptory exception of prescription of Transport Services Co. of Illinois, Dan Davis, and Protective Insurance Company, and dismiss these proceedings in their entirety with prejudice.

. One of the relators in the writ application is defendant Dan Davis. In our original opinion, we omitted his name in the dismissal of the proceedings with prejudice. We now correct the error.